TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00330-CR




                                  Manuel Guajardo, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 84,049, HONORABLE BOB PERKINS, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for murder. Sentence was imposed

on December 8, 2000. There was no motion for new trial. The deadline for perfecting appeal was

therefore January 8, 2001. See Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on February 9,

2001. Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner

other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: June 29, 2001

Do Not Publish